Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed in the parent case 15/735939 on 12/12/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 3/10/2020, 8/11/2020, 10/8/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 3/10/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Regarding claim 1, “the first end surface” lacks antecedent basis.  

Regarding claim 3, a shortest distance G between the tubular portion and the electrode group is 0.2 mm to 1.1 mm, it is unclear from which point on the tubular portion the shortest distance is measured.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 10-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamamoto (JP 3-022356).
Regarding claim 1, Yamamoto discloses a winding-type battery comprising: 
a battery case having an opening; 
a power generating element accommodated in the battery case; 
a cap 3 for blocking the opening in the battery case; and 
a gasket 4 for insulating the battery case from the cap, 
wherein the power generating element includes: 
a first electrode;  
a second electrode having a polarity different from a polarity of the first electrode; 
a separator interposed between the first electrode and the second electrode; and 
an electrolyte,  
wherein the first electrode and the second electrode are wound via the separator to form an electrode group, 
wherein the first electrode is coupled to the cap via a first current collecting lead, 
wherein the second electrode is coupled to the battery case via a second current collecting lead, 
wherein, near an end forming the opening in the battery case, an annular groove 1a is formed so as to reduce a diameter of the battery case, 
wherein the gasket 4 includes: 
an annular seal portion 4b interposed between a rim of the cap and a region from the groove of the battery case to the end; and 
a tubular portion integrated with the seal portion, and disposed coaxially with the seal portion and closer to the electrode group than the seal portion, 
wherein the first current collecting lead is coupled to the cap through a hollow in the tubular portion, and 
the tubular portion has a tapered shape in which the outer diameter becomes smaller as it approaches the first end surface of the electrode group (refer to the tip of 4c in figure 1).

Regarding claim 4, a region corresponding to 10% to 95% of an area of an end surface of the electrode group faces an end of the tubular portion, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the gasket depending on the desired amount of seal from the external environment, given the broadness of the claimed range.
Regarding claim 7, a connection position between the second current collecting lead 11 and the battery case 1 faces an outer peripheral surface of the tubular portion 4c.
Regarding claim 8, a gap is formed between the connection position and the outer peripheral surface of the tubular portion.  Fig. 1.
Regarding claim 10, the seal portion is partially joined to the tubular portion via a plurality of joint portions 4d, and wherein adjacent joint portions of the plurality of joint portion are separated by a gap.  Figure 2.
Regarding claim 11, an outer diameter of the battery case is 10 mm or less, regarding claim 12, an outer diameter of the battery case is 6 mm or less, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the battery depending on the space requirements of the application.
Regarding claim 13, the gasket includes, between annular the seal portion and the tubular portion, a boundary portion having a funnel shape or tapered shape in which the diameter becomes smaller from the seal portion toward the tubular portion. Figure 1.
Regarding claim 14, a connection position between the second current collecting lead 11 and the battery case 1 is between the cap 3 and the electrode group, and wherein the connection position faces an outer peripheral surface of the tubular portion 4c.  Figure 1.


Claims 1, 2, 4, 11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ro (US 2012/0315513).
Regarding claim 1, Yamamoto discloses a winding-type battery comprising: 
a battery case having an opening; 
a power generating element accommodated in the battery case; 
a cap for blocking the opening in the battery case; and 
a gasket 500 for insulating the battery case from the cap, 
wherein the power generating element includes: 
a first electrode;  
a second electrode having a polarity different from a polarity of the first electrode; 
a separator interposed between the first electrode and the second electrode; and 
an electrolyte,  
wherein the first electrode and the second electrode are wound via the separator to form an electrode group, 
wherein the first electrode is coupled to the cap via a first current collecting lead 215, 
wherein the second electrode is coupled to the battery case via a second current collecting lead 225, 
wherein, near an end forming the opening in the battery case, an annular groove 340 is formed so as to reduce a diameter of the battery case, 
wherein the gasket 500 includes: 
an annular seal 500a portion interposed between a rim of the cap and a region from the groove of the battery case to the end; and 
a tubular portion 500c integrated with the seal portion, and disposed coaxially with the seal portion and closer to the electrode group than the seal portion, 
wherein the first current collecting lead 215 is coupled to the cap through a hollow in the tubular portion, and 
the tubular portion has a tapered shape in which the outer diameter becomes smaller as it approaches the first end surface of the electrode group.
Regarding claim 2, a gap is formed between the tubular portion and the electrode group.  Figure 1.

Regarding claim 4, a region corresponding to 10% to 95% of an area of an end surface of the electrode group faces an end of the tubular portion, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the gasket depending on the desired amount of seal from the external environment, given the broadness of the claimed range.
Regarding claim 6, a ratio (L/H) of a length L of the first current collecting lead to a shortest distance H between the cap and the electrode group is 1.4 to 5.0, it is noted that the first current collecting lead 10 is bent, and hence is longer than the distance between the cap and the electrode group, and hence the range would have been obvious.
Regarding claim 9, a ratio (D/d) of the inner diameter D of the groove to the outer diameter d of the tubular portion is 1.0 to 1.7, it is noted that the diameter of the groove 1a is larger than the tubular portion 4c, and hence would have been an obvious choice of range.
Regarding claim 11, an outer diameter of the battery case is 10 mm or less, regarding claim 12, an outer diameter of the battery case is 6 mm or less, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the battery depending on the space requirements of the application.
Regarding claim 13, the gasket includes, between annular the seal portion and the tubular portion, a boundary portion 500b having a funnel shape or tapered shape in which the diameter becomes smaller from the seal portion toward the tubular portion.  Figure 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto (JP 3-022356).
Regarding claim 5, a ratio (h/d) of a height h of the tubular portion to an outer diameter d of the tubular portion is 0.8 to 1.0, Yamamoto discloses the liquid electrolyte level is kept constant when pouring due to the tongue-shaped piece 4c (working effect, page 3 of the translation), and hence appears that the tongue-piece touches the electrode assembly.  Further, the tongue-shaped piece 4c of the gasket prevents the contact of the positive electrode lead board 10 with the negative electrode can 1 (working effect, page 3 of the translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the size of the tongue-piece (or the tubular portion) of the gasket depending on the required electrolyte space capacity, as well as the distance required to protect the positive electrode lead piece from the negative electrode connecting piece 11.

Regarding claim 6, a ratio (L/H) of a length L of the first current collecting lead to a shortest distance H between the cap and the electrode group is 1.4 to 5.0, it is noted that the first current collecting lead 10 is bent, and hence is longer than the distance between the cap and the electrode group, and hence the range would have been obvious.
Regarding claim 9, a ratio (D/d) of the inner diameter D of the groove to the outer diameter d of the tubular portion is 1.0 to 1.7, it is noted that the diameter of the groove 1a is larger than the tubular portion 4c, and hence would have been an obvious choice of range.


Claims 6, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ro (US 2012/0315513).
Regarding claim 6, a ratio (L/H) of a length L of the first current collecting lead to a shortest distance H between the cap and the electrode group is 1.4 to 5.0, it is noted that the first current collecting lead 10 is bent, and hence is longer than the distance between the cap and the electrode group, and hence the range would have been obvious.
Regarding claim 9, a ratio (D/d) of the inner diameter D of the groove to the outer diameter d of the tubular portion is 1.0 to 1.7, it is noted that the diameter of the groove 1a is larger than the tubular portion 4c, and hence would have been an obvious choice of range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724